DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Request for Continued Examination After 2RCE filed 12/23/2020. 
The status of the Claims is as follows:
Claims 1-20, 22 have been cancelled;
Claims 21, 28, 29, 30, 34, 36, 41-43 have been amended;
Claims 21, 23-44 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was filed after the mailing date of the Application on 11/11/2014.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 21, 23-44 allowed.
The following is an examiner’s statement of reasons for allowance: 
Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed an electronic lockout system configured to prevent said firing operation despite the actuation of said firing actuator when said anvil is not in said closed position based on output from said closing operation as recited in Claim 21



Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed an electronic lockout system configured to prevent said electric motor from implementing said firing operation despite the actuation of said firing actuator when said first jaw is not in said closed position based on output from said closing operation as recited in Claim 36

Upon further examination of the art of record, it has been decide that the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed an interlock circuit configured to prevent said firing operation despite the actuation of said firing actuator when said first jaw is not in said closed position based on output from said closing operation as recited in Claim 43

Hooven teaches an electronic lockout system configured to prevent a firing operation when said anvil is not in said closed position. (Interlock; turn off motor at predetermined positions Col 8 lines 56-65)

However, the Prior Art does not teach an electronic lockout system configured to prevent said firing operation despite the actuation of said firing actuator when said anvil is not in said closed position based on output from said closing operation. 

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731